Citation Nr: 0907815	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, that increased 
the evaluation for left knee degenerative joint disease to 20 
percent effective August 23, 2004. 

Historically, in a July 1983 rating decision, the RO granted 
service connection for residuals of a fracture of the left 
patellar, and assigned a disability rating of 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A May 2003 rating decision granted entitlement to service 
connection for left knee, degenerative joint disease and 
assigned a separate 10 percent rating under Diagnostic Codes 
5003, 5261.  The Veteran did not appeal that decision and 
instead filed a new claim for an increased rating. In an 
August 2003 rating decision, the RO denied an increased 
rating for left knee degenerative joint disease.  Again, the 
Veteran did not appeal that decision and instead filed a new 
claim for an increased rating. In a February 2004 rating 
decision, the RO denied an increased rating for left knee 
degenerative joint disease. The Veteran again did not appeal 
that decision and instead filed the instant claim for an 
increased rating in August 2004.


FINDING OF FACT

The Veteran's left knee degenerative joint disease is not 
manifested by either extension to 20 degrees, or flexion 
limited to even 60 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left knee, degenerative joint disease have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2004, 
August 2008, and December 2008 correspondence of the 
information and evidence needed to substantiate and complete 
the claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. The April 2005 statement of the case 
informed the Veteran of the rating criteria which would 
provide a basis for an increased rating for the left knee 
disorder.  The claim was readjudicated in a September 2008 
supplemental statement of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Correspondence of record provided adequate notice of how 
effective dates are assigned.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and provided an opportunity to present pertinent 
evidence in light of the notice provided. Because the Veteran 
has actual notice of the rating criteria, and because the 
claim has been readjudicated no prejudice exists. There is 
not a scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. Hence, the case is ready for 
adjudication.

Criteria

The Board is not concerned with service connection, as that 
has already been established. Rather, it is the level of 
disability that is of concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records dating back at least to the date of the claim are 
considered. 38 C.F.R. § 4.1 (2008).  Further, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet App 505 (2007). The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  In DeLuca, the 
Court explained that when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups." Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

The standard range of motion of the knee is extension to zero 
degrees and flexion to 140 degrees. 38 C.F.R. § 4.71a, Plate 
II.

A limitation of flexion to 60 degrees is rated as zero 
percent, flexion limited to 45 degrees is rated 10 percent, 
flexion limited to 30 degrees is rated 20 percent disabling, 
and flexion limited to 15 degrees is rated as 30 percent, 
which is the maximum schedular rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A limitation of extension to 5 degrees is rated as zero 
percent; extension limited to 10 degrees is rated 10 percent, 
extension limited to 15 degrees is rated 20 percent; 
extension limited to 20 degrees is rated 30 percent; 
extension limited to 30 degrees is rated 40 percent, and 
extension limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis and impairment of the tibia and fibula have not 
been shown therefore 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
and 5262 are not applicable.  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257. More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the Veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Codes 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain." Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

Background

At an April 2003 VA examination the Veteran reported that 
since his previous VA examination his left knee pain had 
worsened.  He reported constant pain behind the patellar 
surface, knee locking, crepitus, and occasional swelling and 
stiffness. This was relieved with injections and rest.  He 
reported the left knee disorder interfered with his 
activities of daily living, and his job at a VA Medical 
Center.

Physical examination revealed that he ambulated with a left 
knee brace and a cane.  The Veteran had extension to 0 
degrees and flexion to 125 degrees.  There was pain noted 
between 90 and 125 degrees of flexion.  The examiner noted no 
additional limitation after repetitive motion due to pain, 
weakness, fatigue, or lack of endurance.  There was no 
objective evidence of ankylosis, swelling or instability.  
Lachman, McMurray, anterior/posterior drawer test, and valgus 
or varus stress test were all negative.  The examiner noted 
that the Veteran ambulated with mild left lower extremity 
limp.  On the day of examination he used no assistive devices 
or cane.  January 2003 x-rays revealed mild degenerative 
joint disease.  The diagnoses were left patellar 
chondromalacia patella, patella fracture 1994, and 
degenerative left knee of the patella secondary to trauma.

At an October 2004 VA examination the examiner noted the 
Veteran was receiving Hyalan injections to the left knee with 
no improvement.  He complained of constant left knee pain, 
burning, and electric type pain.  He had temporary loss of 
balance on occasions.

Physical examination revealed that the Veteran had full 
extension save for 12 degrees.  Flexion was to 122 degrees 
with pain.  Pain was reported to cause a major functional 
impact with repetitive use.  The examiner found that he could 
not sublux the patella manually. There was no lateral or 
medial excursion with manual attempt. Anterior posterior 
drawer testing, Lachman's, and valgus-varus stress tests were 
negative.  There was no effusion.  The Veteran ambulated with 
a one point cane and an antalgic gait.  The diagnosis was 
left patellar fracture by history and chondromalacia patella.

At a May 2008 VA examination the examiner noted that he had 
reviewed the claims file and medical records.  The Veteran 
continued to complain of constant left knee pain, stiffness, 
and giving way.  He was independent in self care and 
activities of daily living.  He reportedly was unable to 
squat due to pain.  

Physical examination revealed that the knee was tender to 
palpations at the peri-patellar region.  There was no 
swelling.  He had an antalgic gait and limped from the left 
leg.  There was no abnormal shoe wear and no ankylosis.   
Range of motion was from 0 to 110 degrees with functional 
loss of 30 degrees of flexion due to pain.  Extension was to 
0 degrees with pain at the last 20 degrees of extension.  
There was weakness (4/5) in the quadriceps. He had 
mediolateral instability.  Normal was no motion.  The Veteran 
exhibited varus valgus in neutral and in 30 degrees of 
flexion. Anterior-posterior drawer test was negative and 
McMurray test was positive. The diagnosis was left knee 
degenerative joint disease with a limited range of motion and 
instability.

The file contains extensive VA Medical Center treatment 
records for various conditions including continuing treatment 
of the Veteran's left knee disorder.  These records show his 
receipt of physical therapy, but do not reveal a limitation 
of extension to 20 degrees, or flexion limited to 60 degrees.  
Indeed, in August 2008, the range of left knee motion was 
found to be intact. 

Analysis

The Board initially notes that the Veteran has been assigned 
a separate rating for instability of the left knee under 38 
C.F.R. § 4.71a, Diagnostic Codes 5257.  That rating is not 
the subject of this appeal.

The preponderance of the evidence is against an increased 
evaluation for left knee degenerative joint disease.  In this 
respect, the April 2003 examination revealed extension to 0 
degrees and flexion to 125 degrees.  The October 2004 VA 
examination revealed full extension save for the last 12 
degrees and flexion to 122 degrees.  Finally, the May 2008 VA 
examination revealed extension to 0 degrees and flexion to 
110 degrees.   

The Board further notes that in the December 2004 rating 
decision which increased the rating for the left knee 
degenerative joint disease, the RO found that the left knee 
disorder only met the criteria for a 10 percent rating for 
limitation of extension.  However, based on additionally 
limited by pain, the RO increased the rating from 10 to 20 
percent. 

Without evidence of greater limitation of flexion or of 
extension, there is no basis for an increased rating for left 
knee degenerative joint disease.  Hence, the evidence 
preponderates against finding that the left knee disorder 
warrants a higher evaluations.  

In making this decision the Board acknowledges that when 
evaluating a loss of motion, consideration is given to the 
degree of functional loss caused by pain.  In this regard, 
while the Veteran does have pain, the left knee is receiving 
a 20 percent rating in large part because of his complaints 
of pain, not based on a loss of motion.  Indeed, the range of 
motions shown at each VA compensation examination would not 
warrant even a compensable rating unless pain was considered.  
Further, while the May 2008 VA examination noted pain 
throughout the last 20 degrees of extension, an August 2008 
study showed an intact range of motion.  Moreover, the Board 
does not find a basis for assigning a 30 percent rating under 
Diagnostic Code 5261 based on a complaint of pain alone in 
the absence of such corroborative evidence of pain pathology 
such as disuse atrophy and/or incoordination on use.  
38 C.F.R. § 4.40.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the Veteran's left knee, degenerative joint 
disease disability, alone, has required frequent 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedule criteria.  
Therefore, the assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also considered whether staged ratings are 
appropriate for the veteran's increased rating claim, but 
finds no distinct time period where the Veteran's symptoms 
warranted different ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against this claim, the doctrine is not for application. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, his 
claims are denied.


ORDER

A rating in excess of 20 percent for left knee, degenerative 
joint disease is denied. 


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


